Filed 6/12/14 P. v. Mancha CA4/1
                           NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                         COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                       DIVISION ONE

                                                STATE OF CALIFORNIA



THE PEOPLE,                                                         D064797

         Plaintiff and Respondent,

         v.                                                         (Super. Ct. No. SCS265572)

OSCAR CARLOS MANCHA,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of San Diego County, Frances M.

Devaney, Judge. Affirmed.



         Christian C. Buckley, under appointment by the Court of Appeal, for Defendant

and Appellant.

         No appearance for Plaintiff and Respondent.



         The People charged Oscar Carlos Mancha with illegal possession of a firearm

(Pen. Code, § 30305, subd. (a)(1); count 1); and possession of methamphetamine (Health
& Saf. Code, § 11377, subd. (a); count 2). As to both counts, it was alleged that he had

suffered a strike within the meaning of the "Three Strikes" law. (Pen. Code, §§ 211, 667,

subds. (b)-(i).)

       Mancha pleaded guilty to the two counts, and admitted the enhancement allegation

as to count 1 only. In exchange, the People dismissed the enhancement allegation as to

count 2. The court sentenced Mancha to a stipulated term of 40 months in prison.

       Before taking the plea, the court verified Mancha had signed and discussed the

change of plea form with his attorney, who had satisfactorily answered Mancha's

questions. The court asked if Mancha was freely and voluntarily giving up his right to a

trial, and Mancha replied in the affirmative.

                                          DISCUSSION

       Appointed counsel has filed a brief summarizing the facts and proceedings in the

trial court. Counsel presents no argument for reversal but asks this court to review the

record for error as mandated by People v. Wende (1979) 25 Cal.3d 436. Pursuant to

Anders v. California (1967) 386 U.S. 738, counsel refers to the possible but not arguable

issue of whether Mancha's plea was knowing and voluntary. We granted Mancha

permission to file a brief on his own behalf, but he did not do so.

       Our review of the entire record pursuant to People v. Wende, supra, 25 Cal.3d 436

and Anders v. California, supra, 386 U.S. 738, including the possible issue referred to by

appellate counsel has disclosed no reasonably arguable appellate issues. Mancha was

competently represented by counsel on this appeal.



                                                2
                                  DISPOSITION

      The judgment is affirmed.




                                                O'ROURKE, J.

WE CONCUR:


BENKE, Acting P. J.


McDONALD, J.




                                       3